GUNTHER, Judge.
We reverse the summary judgment entered in favor of plaintiff/appellee against the defendants/appellants. The appellants raised the defenses of fraud, conversion, and failure to register under federal and state securities laws. On the motion for summary judgment, the appellee did not meet its burden of showing that it took the investments in good faith and without notice of any of the defenses. See § 673.302(1) & § 673.307, Fla.Stat. (1985). Therefore, genuine issues of material fact remain concerning the appellee’s status as a holder in due course.
REVERSED.
WALDEN, J., concurs.
GLICKSTEIN, J., concurs specially with opinion.